Dickinson, Presiding Judge,
concurring in judgment only.
{¶ 19} This court recognizes the difficult situation in which the Summit County Common Pleas Court finds itself. Unfortunately, its attempt to ease that difficulty by using forfeited funds to pay court costs and attorney fees is not permitted by R.C. Chapter 2981.
{¶ 20} R.C. 2981.13 lists the ways in which forfeited property “shall” be used, and those uses don’t include payment of court costs and attorney fees. While R.C. 2981.04(C) affords a trial court discretion to “issue any additional order to affect the forfeiture,” that section deals with efforts to gain possession of property being forfeited, not how that property will be distributed once it has been forfeited. The Common Pleas Court’s reliance on R.C. 2981.04(C) as authority for discretion in distributing forfeited property, therefore, is misplaced. Accordingly, I join in the majority’s judgment.
Belfance, J., concurs in the foregoing opinion.